Title: To John Adams from James Lloyd, 13 February 1815
From: Lloyd, James
To: Adams, John


				
					
					Boston Feby. 13. 1815
				
				J. Lloyd has the honor to acknowledge the receipt of the letter of Mr Adams, numbered 2, under date of the 6th.curt.—The justification of the missions to France noticed in that letter Mr. Lloyd has never read, but will shortly advert to them with equal readiness and impartiality.—In “a field of controversy” with Mr Adams it was not, nor is it now, his design to enter.—When putting on the armor of a combattant, his object was, by performing an act   of justice, to volunteer his services as a friend, and not as an opponent.—if in this wish he has failed, it ought, and can alone be imputed, to  the ignorance, and mal-adroitness, but not to the disfuntion or intention of the auxiliary.—Mr Lloyd with much satisfaction presents Sir Congratulations to Mr Adams on the pleasing and unexpected news of the day—he does this with the greater alacrity from the conviction, that no conditions of peace inconsistent with the interests on the honor of the Nation, would have been accepted by the American Commissioners;—among whom He has no doubt, Mr J. Q. Adams has had a distinguished influence; and he avails of this opportunity to remark, that of the conduct of that Gentleman while at     St. Petersburg, both as it respects his standing at the Imperial Court, and his attention to his Countrymen, he  has heard but one Sentiment expressed, that of unqualified respect and approbation.—Mr Lloyd intends at a less inclement season of the year having the honor personally to pay his respects at Quincy—when Mr Breck and Mr Lloyd will also wait on Mrs. Adams, of whom they frequently make mention in terms of the most respectful remembrance, and with regret, that a nearer vicinage does not exist between them, in order that they might be enabled to enjoy more frequently the pleasure of her society.—Mr Lloyd offers to Mr Adams, the Sentiments of his high and most respectful consideration.
				
					
				
				
			